                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 TAMIKA JOHNSON,

                          Plaintiff,
                                                                 CIVIL ACTION
        v.                                                       NO. 18-4665

 CITY OF PHILADELPHIA, et al.,

                          Defendants.


                                             ORDER

       AND NOW, this 31st day of August 2019, upon consideration of Defendant’s Motion to

Dismiss For Failure to State a Claim (Doc. No. 9), Plaintiff’s Response in Opposition (Doc. No.

10), Defendants’ Reply (Doc. No. 11), Plaintiff’s Sur-Reply (Doc. No. 12), the arguments of

counsel for the parties at the hearing on the Motions (Doc. Nos. 9, 10, 11, 12) held on May 8, 2019,

and in accordance with the Opinion of the Court issued on this day, it is ORDERED that:

   1. Defendant’s Motion to Dismiss for Failure to State a Claim (Doc. No. 9) is GRANTED

       on Plaintiff’s claims regarding a Violation of Civil Rights Under the Fourteenth

       Amendment State-Created Danger Exception in Counts I, II, and IV of the Complaint, the

       claim for Violation of Civil Rights Under the Fourteenth Amendment Based on Monell

       Liability in Count III of the Complaint, and the state-law claims for Survival Actions and

       Wrongful Death in Counts VI and VII of the Complaint;

   2. Defendant’s Motion to Dismiss for Failure to State a Claim (Doc. No. 9) is DENIED on

       Plaintiff’s Equal Protection claim alleged in Count V of the Complaint.

   3. Plaintiff is granted leave to amend the Complaint with respect to the Equal Protection claim

       alleged in Count V only. The Amended Complaint shall be filed on or before August 16,

       2019.



                                                 1
4. For the reasons explained in the Opinion issued on this day, Defendant Philadelphia Fire

   Department is dismissed as a Defendant in this case.



                                               BY THE COURT:



                                               / s/ J oel H. S l om sk y
                                               JOEL H. SLOMSKY, J.




                                           2
